11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of J.A.L., a child,                * From the County Court
                                                     at Law of Midland County,
                                                     Trial Court No. FM 54,225.

No. 11-13-00191-CV                                 * December 19, 2013

                                                   * Memorandum Opinion by Willson, J.
                                                     (Panel consists of: Wright, C.J.,
                                                     Willson, J., and Bailey, J.)


       This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.